Hall, J.
Where an indictment for burglary alleged that the defendant broke and entered the storehouse of the “Walker Iron and Coal Company,’’with intent to commit a felony,without stating whether such company was an artificial or natural person or a firm, this did not furnish a ground for arresting the judgment after conviction. At most, the exception went merely to the form of the indictment, and if good, should have been taken before trial. Code, §§4628, 4629; 68 Ga., 822.
(a) This case differs from that -of Barbour, administratrix, vs. Albany Lodge, No. 24, F. & A. M., (Sept, term, 1884.)
Judgment affirmed.